UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8600



STEVEN E. HESTER,

                                             Plaintiff - Appellant,

          versus

JACK GEISE, U.S. Attorney; BONNIE GREENBERG,
U.S.A.; LAURA GWINN, States Attorney; S. P.
STOWE, FBI; ED RYAN, FBI; MARK VALDEREZ, FBI;
MAURICE HICKS, P.G. Police; DETECTIVE BABCOCK,
P.G. Police,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
3552-AMD)


Submitted:   May 16, 1996                    Decided:   June 3, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Hester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Hester v. Geise, No. CA-95-3552-AMD (D. Md. Dec. 7, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2